Exhibit 10.1

GUARANTEE, dated as of September 8, 2008 (as amended from time to time, this
“Guarantee”), made by Philip Morris USA Inc., a Virginia corporation (the
“Guarantor”), in favor of the lenders (the “Lenders”) parties to the 5-Year
Revolving Credit Agreement, dated as of April 15, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Altria
Group, Inc. (“Altria”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase”) and
Citibank, N.A., as administrative agents (in such capacity, the “Administrative
Agents”) and the Lenders. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.

WITNESSETH:

SECTION 1.    Guarantee.  (a)  The Guarantor hereby unconditionally guarantees
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of the Obligations.

(b)  It is the intention of the Guarantor that this Guarantee not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Guarantee. To effectuate
the foregoing intention, the amount guaranteed by the Guarantor under this
Guarantee shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of the
Guarantor that are relevant under such laws, result in the Obligations of the
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal or state law for the relief of debtors.

SECTION 2.    Guarantee Absolute.  The Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the Credit Agreement,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of JPMorgan Chase, as
Administrative Agent, or the Lenders with respect thereto. The liability of the
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of:

(i)  any lack of validity, enforceability or genuineness of any provision of the
Credit Agreement or any other agreement or instrument relating thereto;

(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Credit Agreement;

(iii)  any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the Obligations; or

(iv)  any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Altria or a guarantor.

SECTION 3.    Subordination.  The Guarantor covenants and agrees that its
obligation to make payments of the Obligations hereunder constitutes an
unsecured obligation of the



--------------------------------------------------------------------------------

Guarantor ranking (a) pari passu with all existing and future senior
indebtedness of the Guarantor and (b) senior in right of payment to all existing
and future subordinated indebtedness of the Guarantor.

SECTION 4.    Waiver; Subrogation.  (a)  The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee and any requirement that JPMorgan Chase, as Administrative Agent, or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against
Altria or any other Person or any collateral.

(b)  The Guarantor hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against Altria that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Guarantee or the Credit Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of JPMorgan Chase, as Administrative
Agent, or any Lender against Altria or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Altria,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to the Guarantor in violation of the preceding sentence at
any time prior to the cash payment in full of the Obligations and all other
amounts payable under this Guarantee, such amount shall be held in trust for the
benefit of JPMorgan Chase, as Administrative Agent, and the Lenders and shall
forthwith be paid to JPMorgan Chase, as Administrative Agent, to be credited and
applied to the Obligations and all other amounts payable under this Guarantee,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement and this Guarantee, or be held as collateral for any Obligations or
other amounts payable under this Guarantee thereafter arising. The Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and this Guarantee
and that the waiver set forth in this Section 4(b) is knowingly made in
contemplation of such benefits.

SECTION 5.    No Waiver; Remedies.  No failure on the part of JPMorgan Chase, as
Administrative Agent, or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 6.    Continuing Guarantee; Transfer of Interest.  This Guarantee is a
continuing guarantee and shall (a) remain in full force and effect until the
earliest to occur of (i) the date, if any, on which the Guarantor shall
consolidate with or merge into Altria or any successor thereto, (ii) the date,
if any, on which Altria or any successor thereto shall consolidate with or merge
into the Guarantor, (iii) payment in full of the Obligations, and (iv) the
rating of Altria’s long term senior unsecured debt by Standard & Poor’s of A or
higher, (b) be binding upon the Guarantor, its successors and assigns, and
(c) inure to the benefit of and be enforceable by any Lender or Administrative
Agent, and by their respective successors, transferees, and assigns.

 

2



--------------------------------------------------------------------------------

SECTION 7.    Reinstatement.  This Guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by JPMorgan Chase, as
Administrative Agent, or any Lender upon the insolvency, bankruptcy or
reorganization of Altria or otherwise, all as though such payment had not been
made.

SECTION 8.    Amendment.  The Guarantor may amend this Guarantee at any time for
any purpose without the consent of JPMorgan Chase, as Administrative Agent, or
any of the Lenders; provided, however, that if such amendment adversely affects
the rights of any Lender, the prior written consent of such Lender shall be
required.

SECTION 9.    Governing Law.  This Guarantee shall be governed by, and construed
in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

PHILIP MORRIS USA INC. By:   /S/ CRAIG JOHNSON   Name:   Craig Johnson   Title:
  President By:   /S/ DANIEL BRYANT   Name:   Daniel Bryant   Title:   Treasurer

 

3